NO. 07-10-0003-CR
                                  NO. 07-10-0004-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                  AUGUST 17, 2010


                                  MANUEL FRANCO,

                                                                 Appellant
                                            v.

                                THE STATE OF TEXAS,

                                                                 Appellee
                          ____________________________

           FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

NOS. 2009-425,411 & 2009-425,412; HONORABLE CECIL G. PURYEAR, PRESIDING


                                Memorandum Opinion


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Manuel    Franco    was   convicted    of   possession   with   intent   to   deliver

methamphetamine in an amount of less than 400 grams but at least 200 grams and

possession with intent to deliver cocaine in an amount of less than 200 grams but at

least four grams.   He seeks reversal of those convictions by contending that the trial

court erred in failing to grant his motion to suppress on the basis that the affidavit in
support of the search warrant did not show probable cause. We disagree and affirm the

judgments.

      Rather than delve into the factual background of the cause, we simply note that

when the contraband was tendered into evidence via exhibits 7 through 14, the trial

court asked defense counsel: “. . . do you have any objections to . . . them.” Counsel

responded, “[n]o . . . except for the confirmation by DPS for what the controlled

substances are.” Appellant stating, through counsel, that he had no objection (save for

verification of the type of drug involved) effectively forfeited the complaints now urged

on appeal and regarding the means by which those drugs were secured. Brown v.

State, 183 S.W.3d 728, 741 (Tex. App.–Houston [1st Dist.] 2005, pet. ref’d).

Accordingly, we overrule the issue before us.

      The judgments of the trial court are affirmed.



                                                Per Curiam
Do not publish.




                                           2